Citation Nr: 0012251	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  96-35 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of an L4-5 herniation, currently evaluated at 20 
percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 




INTRODUCTION

The veteran had active service from March 1991 to March 1992, 
as well as prior active duty training service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, in which the RO determined that service 
connection was warranted for the veteran's back disorder, 
effective March 28, 1992.  The RO evaluated the veteran's 
back disorder as noncompensably disabling.  The veteran 
appealed the issue of entitlement to a higher evaluation.  In 
January 1996, after additional evidence was submitted, the RO 
increased the veteran's evaluation to 10 percent disabling, 
effective March 28, 1992.  In April 1997, the RO increased 
the veteran's evaluation to 20 percent disabling, effective 
April 1, 1997.  In July 1998, the Board granted the veteran's 
claim to the extent that the Board increased the veteran's 
rating to 20 percent disabling, effective prior to April 1, 
1997.  

The veteran then appealed the issue of entitlement to a 
higher rating for service- connected postoperative residuals 
of an L4-5 herniation to the U.S. Court of Appeals for 
Veterans Claims (Court).  While his case was pending at the 
Court, the VA Office of General Counsel filed a Motion to 
Remand requesting that the Court vacate the Board's decision 
and remand the claim for further development and 
readjudication.  The Court granted the Motion and the claim 
is now before the Board for action in compliance with the 
Motion to Remand.


REMAND

A review of the Motion to Remand shows that it was noted that 
although the veteran had undergone a diskectomy in December 
1996, he had not subsequently been afforded a VA examination 
of his spine.  It was asserted that another examination of 
the veteran's spine was therefore necessary.  In addition, it 
was noted that the Board's July 1998 decision did not 
sufficiently address "Appellant's decreased range of motion, 
increased pain, positive straight leg raising test, and 
impaired deep tendon reflexes, and how these symptoms affect 
the diagnostic codes and ratings the Board considered."  
Citing 38 C.F.R. §§ 4.14, 4.40, 4.45 (1999); Shoemaker v. 
Derwinski, 3 Vet. App. 248, 253 (1992); see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  The Motion to Remand specifically 
noted that the examination must include the relevant ranges 
of motion.  Citing 38 C.F.R. § 4.2 (1999); Ardison v. Brown, 
6 Vet. App. 405, 407 (1994).  

Finally, it was noted that a recent Court case has 
significantly altered the way in which certain claims for 
higher ratings are to be analyzed, and that following his 
examination, VA's adjudication of this claim should take this 
case into account.  Specifically, in Fenderson v. West, 12 
Vet. App. 119, 126 (1999), the Court indicated that where 
there is a claim of entitlement to a higher disability rating 
based on an original grant of service connection, it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  In this regard, 
the Motion for Remand indicated that "the examiner should 
discuss, after a longitudinal review of all the evidence of 
record, whether and how the degree of Appellant's back 
disability has changed since he was first awarded service 
connection for that malady."

In April 1999, the Court issued an Order vacating the July 
1998 Board decision.  Based on the Motion to Remand it is 
apparent that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO ascertain if, when and where 
the veteran has received treatment for 
his service connected back disability 
since March 1997, the date of the last 
records contained in the claims file, and 
if so, the RO should obtain and associate 
those records with the claims file.

2.  The veteran should be afforded an 
examination of his lumbar spine to 
ascertain the severity and manifestations 
of his service connected disability.  All 
necessary tests and studies deemed 
necessary should be accomplished, but 
should include complete range of motion 
findings, and complaints and clinical 
findings should be reported in detail.  
In accordance with 38 C.F.R. §§ 4.40, 
4.45, VAOPGCPREC 36-97, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the 
examination report must also address any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated.  Further, in accordance with the 
Court's Order in this case "the examiner 
should discuss, after a longitudinal 
review of all the evidence of record, 
whether and how the degree of Appellant's 
back disability has changed since he was 
first awarded service connection for that 
malady."  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  After the action requested in the 
above paragraph has been completed, the 
RO should readjudicate the issue of 
entitlement to a higher rating for the 
veteran's service-connected postoperative 
residuals of an L4-5 herniation.  The 
RO's decision should discuss any and all 
findings in the medical evidence, back to 
the date of service connection, 
concerning decreased range of motion, 
increased pain, positive straight leg 
raising test, and impaired deep tendon 
reflexes, and how these symptoms affect 
the relevant diagnostic codes and ratings 
which have been considered.  If the 
benefit sought is not granted, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and to comply with the Court's Order in this 
case, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


